                       Case 15-21234-AJC                    Doc 66          Filed 02/02/21              Page 1 of 1



 B 2100A (Form 2100A) (12/15)


                          UNITED STATES BANKRUPTCY COURT
                                                    Southern District of Florida

 In re     Moraima Robles                                           ,                            Case No.          15-21234-BKC-AJC




                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
 for security, of the claim referenced in this evidence and notice.



  Dilks & Knopik, LLC                                                        Unifund CCR, LLC
              Name of Transferee                                                        Name of Transferor

 Name and Address where notices to transferee                                Court Claim # (if known):                       1
 Should be sent:
                                                                             Amount of Claim:                        $2,800.66
   35308 SE Center Street                                                    Date Claim Filed:                       7/2/2015
   Snoqualmie WA 98065


 Phone:     425-836-5728                                                    Phone: 513-489-8877
 Last Four Digits of Acct #:                                                Last Four Digits of Acct #:

Name and Address where transferee payments
should be sent (if different from above):



 Phone:
 Last Four Digits of Acct #:


 I declare under penalty of perjury that the information provided in this notice is true and correct to the best
 of my knowledge and belief.

 By:        /s/ Brian J Dilks - President                                     Date:       2/2/2021
            Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
